NO. 12-18-00223-CR

                          IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 RAYMOND HUBERT,                                   §       APPEAL FROM THE 217TH
 APPELLANT

 V.                                                §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §       ANGELINA COUNTY, TEXAS

                                   MEMORANDUM OPINION
         Raymond Hubert appeals the trial court’s revocation of his community supervision. In one
issue, Appellant argues that the trial court abused its discretion by determining that he violated his
community supervision. We affirm.


                                           BACKGROUND
         Appellant was charged by indictment with possession of four grams or more but less than
200 grams of cocaine. He pleaded “no contest,” and the trial court assessed his punishment at
imprisonment for ten years. Appellant subsequently filed a motion for shock probation. The trial
court granted the motion and placed Appellant on community supervision for a term of seven
years.
         The State subsequently filed a motion to revoke Appellant’s community supervision based
on seven alleged violations of its conditions. Appellant pleaded “true” to three violations, “not
true” to three violations, and “true” in part to one violation. After a hearing on the motion, the
trial court accepted Appellant’s pleas of “true,” found the remaining allegations “true,” revoked
his community supervision, and assessed his punishment at imprisonment for six years. This
appeal followed.
                                   PROPRIETY OF REVOCATION
       In Appellant’s sole issue, he argues that the trial court erred by determining that he violated
his conditions of community supervision because he tried to comply with those conditions.
Standard of Review and Applicable Law
       In revocation cases, the state has the burden to establish by a preponderance of the evidence
that the terms and conditions of community supervision have been violated. Cardona v. State, 665
S.W.2d 492, 493 (Tex. Crim. App. 1984). The preponderance of the evidence standard is met
when the greater weight of the credible evidence supports a reasonable belief that the defendant
violated a condition of community supervision. Rickels v. State, 202 S.W.3d 759, 764 (Tex. Crim.
App. 2006). In a revocation hearing, the trial court is the sole trier of fact and judge of the
credibility of the witnesses and the weight to be given their testimony. Taylor v. State, 604 S.W.2d
175, 179 (Tex. Crim. App. 1980).
       Appellate review of a trial court’s order revoking community supervision is limited to
determining whether the trial court abused its discretion. Caddell v. State, 605 S.W.2d 275, 277
(Tex. Crim. App. 1980). One sufficient ground for revocation will support a trial court’s order
revoking community supervision. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
Analysis
       At the hearing on the motion to revoke, Appellant pleaded “true” to allegations that he
violated conditions of his community supervision by (1) using, possessing, or consuming
marijuana on January 29, 2018, (2) failing to submit a sample for urinalysis, and (3) failing to pay
a urinalysis fee. He pleaded “not true” to allegations that he (1) used, possessed, or consumed
marijuana on May 2, 2018, (2) failed to report on two dates, and (3) failed to make his community
supervision payments. Regarding an allegation that Appellant failed to make payments toward his
court costs, attorney’s fees, and restitution, he stated that he made some but not all of them. On
appeal, Appellant argues that the trial court erred by revoking his community supervision because
the May 2 drug test was unconfirmed, he was unable to report because he was running late or in
jail, and he was unable to make payments during periods of unemployment. We disagree.
       Even assuming Appellant could successfully challenge the violations regarding payments,
reporting, and the May 2 drug test, the trial court was justified in revoking his community
supervision. See id. at 343. Any of the three violations to which Appellant pleaded “true” is
sufficient to support the trial court’s revocation order. See id. at 342. We conclude that the trial



                                                 2
court did not abuse its discretion by revoking Appellant’s community supervision. See id. at 342-
43. Accordingly, we overrule Appellant’s sole issue.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                 BRIAN HOYLE
                                                                    Justice

Opinion delivered January 16, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 16, 2019


                                         NO. 12-18-00223-CR


                                       RAYMOND HUBERT,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 217th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2014-0365)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.